Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray US 1,165,331.  An attachment apparatus for a road working vehicle, the attachment comprising:
A truss (46/47) extending transversely to a direction of travel of the vehicle.
A broom head (45) attached to said truss.  The broom comprising a plurality of bristles.
A drive assembly (10, 11, 13) configured to shift said truss and broom head between 
raised/travel and lowered/operating positions.  Fig. 1; page 2, lns. 52-68.
The broom head arranged perpendicularly to the roadway in the operating position.
A pair of opposing sidewall skirts (40) coupled to the truss and disposed along the 
lateral ends of the broom head defining an application housing.
Claim(s) 1, 4, 5, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson, Sr. US 5,735,952.  Wilson, Sr. discloses an attachment (34) for distributing a fluid pavement sealant material onto a roadway or the like.  The attachment comprising:
A truss (44) extending transversely to the direction of application upon the roadway.
A broom head including a flexible flange (46) and plurality of plastic bristles (48).
A drive assembly (78, 80, 82) configured to shift the truss and broom head between 
raised and lowered positions.  Such that the broom head is deployed at incline
to the roadway, when in the lowered position. Figs. 1, 2; Col. 2, ln. 43-Col. 3, ln 9.

With respect to claim 13 Wilson, Sr. also discloses a fluid paving material reservoir (26) and a conduit (28) or dispensing said paving material on the roadway, in front of the brush assembly. Figs. 1, 2; Col. 2, lns. 20-40.  Wherein the paving material may be an aggregate/asphalt mixture.  Col. 1, lns. 25-45.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Sr. US 5,735,952 in view of Wilson US 4,917,533. Wilson, Sr. discloses an attachment for a paving material spreader comprising a plurality of removable squeegee heads (42, 50, 54) and a centrally located removable brush head (48). Fig. 2.  Wherein the attachment (34) includes a plurality of arms (38) for pivotably attaching the truss and brushes to the distribution vehicle. What Wilson, Sr. does not disclose are replacing the squeegee heads with brush heads.  However, Wilson teaches it is known to interchange squeegee and brush heads, see Figs. 13d-16, dependent upon the paving material (M) being spread.  Col. 12, ln. 35-Col. 14, ln. 50.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interchange the squeegees of Wilson, Sr. with the brushes taught by Wilson, as a matter of design choice.

Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Sr. US 5,735,952 in view of Wilson, Sr. US 2010/0158608.
Wilson, Sr. discloses an attachment (34) for distributing a fluid pavement sealant material onto a roadway or the like.  The attachment comprising:
A truss (44) extending transversely to the direction of application upon the roadway.
A broom head including a flexible flange (46) and plurality of plastic bristles (48).
A drive assembly (78, 80, 82) configured to shift the truss and broom head between 
raised and lowered positions.  Such that the broom head is deployed at incline
to the roadway, when in the lowered position. Figs. 1, 2; Col. 2, ln. 43-Col. 3, ln 9.
But does not disclose the use of a hydraulic drive assembly.  However, Wilson, Sr. ‘08
teaches a pavement resurfacing machine (12) having an attachment (10) including at least one broom head assembly (42, 44) and a hydraulic drive assembly configured to shift the broom head assembly between upper and lower positions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pavement surfacing machine of Wilson, Sr. with the hydraulic drive taught by Wilson, Sr. ’08 in order to accommodate different types of vehicles and brush assemblies.
	
Claim(s) 11, 12, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Sr. US 5,735,952 in view of O’Brien et al. US 5,895,173.
Wilson, Sr. discloses an attachment (34) for distributing a fluid pavement sealant material onto a roadway or the like.  The attachment comprising:
A truss (44) extending transversely to the direction of application upon the roadway.
A broom head including a flexible flange (46) and plurality of plastic bristles (48).
A fluid paving material reservoir (26) and a conduit (28) or dispensing said paving material on the roadway, in front of the brush assembly. Figs. 1, 2; Col. 2, lns. 20-40.
Wherein the paving material may be an aggregate/asphalt mixture.  Col. 1, lns. 25-45.
But does not disclose a plurality of nozzles for applying the asphalt mixture.  

However, O’Brien et al. teach a roadway paving apparatus for attachment to a roadway vehicle (20), the attachment comprising an aggregate dispenser (36) and a plurality of asphalt spray bars (41, 50) having a plurality of asphalt emitters (42, 51, 52) configured for spraying asphalt on the roadway, the aggregate falling on the roadway and the aggregate/asphalt mixture on the roadway, such that a chip seal application can be accomplished in a single lift.  See Figs. 1-3; Cols. 2-3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road surfacing machine of Wilson., Sr. with the spray bar assmembly/ies taught by O’Brien in order to apply multi-coat treatments.

With respect to claims 18-23 Wilson, Sr. discloses a method of resurfacing a roadway by:  Applying an asphalt/aggregate mixture, such as sand onto a roadway via a 
reservoir (26) and outlet pipe (28).
Lowering a truss comprising at least one brush head (46) onto said roadway.
Moving said distribution vehicle along said roadway, such that the at least  one brush assembly spreads the asphalt mixture evenly along the roadway.  
What Wilson, Sr. does not disclose are a plurality of outlet pipes/nozzles.  
However, O’Brien et al. teach a roadway paving apparatus for attachment to a roadway vehicle (20), the attachment comprising an aggregate dispenser (36) and a plurality of asphalt spray bars (41, 50) having a plurality of asphalt emitters (42, 51, 52) configured for spraying asphalt on the roadway, the aggregate falling on the roadway and the aggregate/asphalt mixture on the roadway, such that a chip seal application can 

be accomplished in a single lift.  See Figs. 1-3; Cols. 2-3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road surfacing machine of Wilson., Sr. with the spray bar assmembly/ies taught by O’Brien in order to apply multi-coat treatments.
	
9. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Sr. ‘952 in view of Wilson US 4,917,533 and Danielsson US 3,458,885 and
Wilson, Sr. discloses an attachment for a paving material spreader comprising a plurality of removable squeegee heads (42, 50, 54) and a centrally located removable brush head (48). Fig. 2.  Wherein the attachment (34) includes a plurality of arms (38) for pivotably attaching the truss and brushes to the distribution vehicle. What Wilson, Sr. does not disclose are replacing the squeegee heads with brush heads.  However, Wilson teaches it is known to interchange squeegee and brush heads, see Figs. 13d-16, dependent upon the paving material (M) being spread.  Col. 12, ln. 35-Col. 14, ln. 50.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interchange the squeegees of Wilson, Sr. with the brushes taught by Wilson, as a matter of design choice.
Niether Wilson, Sr. nor Wilson disclose what material the bristles are made from.  However, Danielsson teaches a road working machine (11) having a brush head (12) including bristles.  Wherein the “type of bristles utilized for the brush is not  critical as long as such bristles are fairly stiff.  For example the bristles could be any of the commonly used steels, fibres or plastics”.  See Fig. 1; Col. 5, lns. 42-45.  Therefore, it 

would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush of Gray with steel or plastic bristles as taught by Danielsson, since both are art recognized equivalents.

10. 	Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray US 1,165,331 in view of Danielsson US 3,458,885.  Gray discloses an attachment apparatus for a road working vehicle, the attachment comprising:
A truss (46/47) extending transversely to a direction of travel of the vehicle.
A broom head (45) attached to said truss.  The broom comprising a plurality of bristles.
But does not disclose what material the bristles are made from.  However, Danielsson teaches a road working machine (11) having a brush head (12) including bristles.  Wherein the “type of bristles utilized for the brush is not critical as long as such bristles are fairly stiff.  For example the bristles could be any of the commonly used steels, fibres or plastics”.  See Fig. 1; Col. 5, lns. 42-45.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush of Gray with steel or plastic bristles as taught by Danielsson, since both are art recognized equivalents.

11. 	Claim(s) 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray US 1,165,331 in view of Wilson US 4,917,533.  An attachment apparatus for a road working vehicle, the attachment comprising:
A truss (46/47) extending transversely to a direction of travel of the vehicle.

A broom head (45) attached to said truss.  The broom comprising a plurality of bristles.
A drive assembly (10, 11, 13) configured to shift said truss and broom head between 
raised/travel and lowered/operating positions.  Fig. 1; page 2, lns. 52-68.
The broom head arranged perpendicularly to the roadway in the operating position.
What Gray does not disclose are multiple broom heads.  However, Wilson teaches a pavement resurfacing machine comprising a plurality of rows of broom heads (130, 123, 124) mounted to a common truss (90’) and pivotably attached to the machine, via pivot arms (93), such that the brush heads can be inclined towards the pavement surface when in the operational, lowered position.  See Figs. 13a-d, 16; Col. 15, ln. 65-Col. 16, ln. 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide road working machine of Gray with the multi-brush head assembly taught by Wilson in order to facilitate embedding aggregates/paving material and like into an existing pavement surface.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				08/24/2022